DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendments filled 4/30/2021 in which Claims 2, 8, 14, and 19-21 have been cancelled.
Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are pending.
Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are rejected.

Response to Arguments
Applicant's amendments to claims have overcome the claim objections previously set forth in the previous Office Action. Accordingly, the previous claim objections have been withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection (judicial exception) has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 9 of the remarks that "The subject matter of claim 1, as amended, is not directed to an abstract idea and, further, is integrated into a practical application. Therefore, amended independent claim 1 recites patent-eligible features consistent with Alice/Mayo" and relies on paragraph [0078] of the instant application for support for practical application. 
Examiner respectfully disagrees. Applicant merely states that the features are not directed to an abstract idea and are integrated to a practical application but does not particularly point out the practical application nor the improvement related to a maintained.

Applicant’s arguments/amendments with respect to the 35 U.S.C. 103 rejection has been fully considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 10 of the remarks that "Badler, Manning, Lin or a combination thereof does not teach or suggest the above noted feature of claim 1, the "storage difficulty" in particular". 
t-tests revealed that participants performed reliably better in environments with difficulty level = 1 than in environments with ranks of 2, 3, or 4” and in Pg.1 that “The model also predicts the ease (or difficulty) with which different environments are learned and, within a given environment, which landmarks will be easy (or difficult) to localize from memory”. The Memory Parameter M and difficulty of learning the environments read on the storage difficulty of the claims. This argument has been fully considered but has been found unpersuasive. Therefore, the 103 rejection is maintained.

Claim Objections
 Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are objected to because of the following informalities: Claim 1 recites “a destination” in line 25 of the claim and should be amended to recite “the destination”. Independent claims 7 and 13 recites similar informalities. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5-7, 9, 11-13, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the guide information system plan by which the agent does not pace or get lost” in the last limitation of the claim. However, the previous limitation mentions that “the agent is made to pace or get lost”. It is unclear how a guide information system includes agents not pacing or getting lost when the previous limitation calls for the agent getting lost or pacing. It is unclear how it is determined that the guide information system plan is examined to contain agent not pacing or getting lost. Further clarification is required. Independent claims 7 and 13 recite similar limitations and are rejected similarly.

Claims not specifically mentioned are rejected by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 3, and 5-6 are CRM claims directed to people flow/interaction. Claim(s) 7-9, and 11-12 are method claims directed to people flow/interaction. Claim(s) 13, 15, and 17-18 are apparatus claims directed to people flow/interaction.

Regarding independent claim 1 
Step 2A – Prong One
The claim(s) recite(s) arranging an agent in a virtual space where guide information is set at one or a plurality of places according to a guide information system plan wherein the guide information indicates where a place including a facility or an area is located in the virtual space, the agent acquiring perception information when the agent perceives the guide information and progressing toward the place according to the perception information in the virtual space, wherein a storage difficulty is defined for the guide information, indicates a degree of simplicity of the guide information, and represents for the agent a degree of difficulty in forgetting the guide information perceived by the agent; updating the perception information of the agent when the agent comes to a location where the agent is able to perceive the guide information, by adding remaining time and the guide information to the perception information, the remaining time being determined based on the storage difficulty being defined for the perceived guide information; determining a destination of the agent within the virtual space on a basis of the updated perception information; making the agent move toward the destination on a basis of the updated perception information and the determined destination; deteriorating the updated perception information, by decreasing the remaining time based on at least any one of a progress of a behavior of the agent and an attribute 2Serial No.: 15/895,330 of the agent, the added guide information being deleted from the perception information when the remaining time is reduced to a threshold value, wherein when a destination is not determined for the agent, or the updated perception information of the agent is deteriorated, the agent is made to pace or get lost, indicating that the agent is losing a connection between a destination and a position thereof which are considered to be certain methods of organizing human activity steps. The limitations of arranging an agent, agent perceiving guide information, updating perception information, determining a destination, making agent move, deteriorating perception information, and making an agent pace or get lost, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the claim limitation using generic computer components and does not preclude the claim limitation from being in the certain methods of organizing human activity grouping. That is nothing in the claim element precludes the step from practically being performed. For 
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – recording medium and computer. The claims recite recording medium and computer which are recited at a high-level of generality and insignificant extra solution activity (i.e., “displaying a simulation by the process to let a user to examine, on a basis of the behavior and the remaining time of the agent, the guide information system plan by which the agent does not pace or get lost” [See MPEP 2106.05(g) (insignificant post-solution activity)]). The above limitation is merely interpreted as an outputting step. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Displaying results/output is insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 3 and 5-6 are further drawn to a certain methods of organizing human activity which are used to further define the agent interaction/response and contribute to the abstract ideas mentioned previously. Such limitations include, for example, deteriorating information based on limitation information (Claim 3), deteriorating information based on progress of time from the updating (Claim 5), and storage difficulty is set for according to category information (Claim 6) which are certain methods of organizing human activity steps (managing personal behavior or relationships or interactions between people). These limitations further define the perception and interaction and are considered to be drawn to the abstract idea without adding significantly more. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claims 7, 9 and 11-12 are the embodiment of CRM claims 1, 3, and 5-6 described as a method. All the limitations contained in claims 7, 9 and 11-12 are also contained in claims 1, 3, and 5-6. Therefore, claims 7, 9 and 11-12 are rejected similarly.

Claims 13, 15, and 17-18 are the embodiment of CRM claims 1, 3, and 5-6 described as an apparatus. All the limitations contained in claims 13, 15, and 17-18 are also contained in claims 1, 3, and 5-6. Therefore, claims 13, 15, and 17-18 are rejected similarly.

Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Badler et al (U.S. Patent Application Publication 2009/0306946 “Badler”) in view of Manning et al (“MAGELLAN: A cognitive map-based model of human wayfinding” [NPL, See PTO-892] “Manning”) in view of Lin et al (“Pedestrian Guiding Signs Optimization for Airport Terminal” [NPL, See PTO-892] “Lin”).

Regarding claim 1, Badler teaches A non-transitory computer-readable recording medium having stored therein a simulation program that causes a computer ("Computer 150 typically includes a variety of computer readable media, which can be any available media that can be accessed by computer 150, such as computer storage media and communication media" [0132]; "These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the function specified herein" [0137]) to execute a process comprising: 
arranging an agent in a virtual space ("The method can include indicating a relative position of each of a plurality of autonomous agents on the representation of the predetermined environment" [0068]; "The predetermined environment can be a dynamically changing virtual environment" [0034]) where guide information is set at one or a plurality of places ("The method can include simulating changes on a dynamically changing virtual environment that comprises at least one of building stairwells, doors, windows, obstacles, stadium exits or entrances, theaters exits, … the agent acquiring perception information when the agent perceives the guide information and progressing toward the place according to the perception information in the virtual space ("The simulating can include modifying a behavior of an autonomous agent in response to a personality of the autonomous agent and a perception of a level of panic of at least one other autonomous agent" [0062]; "each agent is also endowed with perception and reacts to static and dynamic objects and other agents within the nearby space" [0073]; "Low-level motion: comprising perception and a set of reactive behaviors for collision avoidance, detection and response in order to move within a bounded space" [0090]; “The method can include simulating a movement of an autonomous agent in response to a desired attractor, while avoiding walls, obstacles and other autonomous agents while and trying to keep a previous direction of movement of the autonomous agent to avoid abrupt changes in its trajectory” [0064]);
updating the perception information of the agent when the agent comes to a location where the agent is able to perceive the guide information ("As the agents traverse the environment, the lists of dynamic objects within each room are rapidly updated; thus an agent can obtain obstacle data by querying the cell" [0103]; "As they navigate the environment, agents also update their perceived density of the crowd ahead which will be necessary to their decision-making process." [0104]; "When a change occurs in the environment (e.g., a door is blocked by fire) agents perceive and ; 
determining a destination of the agent within the virtual space on a basis of the updated perception information (“the High-Level module receives information about bottlenecks and door changes that have been perceived by the agent and makes decisions based on that information and its current knowledge of the environment. Once the high-level decides the next room to walk to, it sends the next attractor point to the Low Level module to carry out the required motion to reach it. When the Low-Level module reaches the attractor, it queries the High-Level module for the next attractor in its path towards the destination.” [0091]; “As the low-level algorithm detects the bottleneck, it sends that information to the high-level which will try to find an alternative route based on what the agent can perceive from its current position ( doors, obstacles) and the knowledge that the agent has about the internal connectivity of the building. If an alternative path is available, the high-level chooses a new portal as the goal and sets an attractor point to change the direction of movement. FIG. 12 shows a bottleneck and how impatient individuals (represented by the blonde people) have sought and walked toward an alternative door.” [0127]; “When a change occurs in the environment (e.g., a door is blocked by fire) agents perceive and react to it. For an access change, the High-The agent detects this change in real time and sets its destination to the new attractor set by the High-Level. FIG. 13 shows an embodiment where dynamic way finding is forced by opening and closing doors, and agents must search for alternative paths. All low-level behaviors are still active during these activities. These examples show the interaction between High-Level and Low-Level modules to achieve realistic simulations with dynamic changes in the environment geometry” [0128]); 
making the agent move toward the destination on a basis of the updated perception information and the determined destination (“the High-Level module receives information about bottlenecks and door changes that have been perceived by the agent and makes decisions based on that information and its current knowledge of the environment. Once the high-level decides the next room to walk to, it sends the next attractor point to the Low Level module to carry out the required motion to reach it. When the Low-Level module reaches the attractor, it queries the High-Level module for the next attractor in its path towards the destination.” [0091]; “As the low-level algorithm detects the bottleneck, it sends that information to the high-level which will try to find an alternative route based on what the agent can perceive from its current position ( doors, obstacles) and the knowledge that the agent has about the internal connectivity of the building. If an alternative path is available, the high-level chooses a new portal as the goal and sets an attractor point to change the direction of movement. FIG. 12 shows a bottleneck and how impatient individuals (represented by the blonde people) have sought and walked toward an alternative door.” [0127]; “When a change occurs in the environment (e.g., a door is blocked by fire) agents perceive and react to it. For an The agent detects this change in real time and sets its destination to the new attractor set by the High-Level. FIG. 13 shows an embodiment where dynamic way finding is forced by opening and closing doors, and agents must search for alternative paths. All low-level behaviors are still active during these activities. These examples show the interaction between High-Level and Low-Level modules to achieve realistic simulations with dynamic changes in the environment geometry” [0128]); 
deteriorating the updated perception information ("The simulating can include modifying a behavior of an autonomous agent in response to a personality of the autonomous agent and a perception of a level of panic of at least one other autonomous agent" [0062]; "agents are given different psychological (e.g., impatience, panic, personality attributes) and physiological (e.g., locomotion, energy level) traits that trigger individual heterogeneous behaviors. In one embodiment, each agent is also endowed with perception and reacts to static and dynamic objects and other agents within the nearby space" [0073]; "When a change occurs in the environment (e.g., a door is blocked by fire) agents perceive and react to it. For an access change, the High-Level module needs to make a new way finding decision. The agent detects this change in real time and sets its destination to the new attractor set by the High-Level. FIG. 13 shows an embodiment where dynamic way finding is forced by opening and closing doors, and agents must search for alternative paths" [0128]; "FIG. 10 shows red-headed people exhibit panic behavior and push others to open their way through the crowd" [0023]; When a panic (which is a behavior based on for example a fire) occurs, the perception information is updated with new route and new attractor, thus the previous … wherein when a destination is not determined for the agent, or the updated perception information of the agent is deteriorated ("When a change occurs in the environment (e.g., a door is blocked by fire) agents perceive and react to it. For an access change, the High-Level module needs to make a new way finding decision. The agent detects this change in real time and sets its destination to the new attractor set by the High-Level. FIG. 13 shows an embodiment where dynamic way finding is forced by opening and closing doors, and agents must search for alternative paths" [0128]; "FIG. 10 shows red-headed people exhibit panic behavior and push others to open their way through the crowd" [0023]; When a panic (which is a behavior based on for example a fire) occurs, the perception information is updated with new route and new attractor, thus the previous route and attractor are deteriorated), the agent is made to pace or get lost ("FIG. 10 shows red-headed people exhibit panic behavior and push others to open their way through the crowd" [0023]; “When an alarm goes off some agents will start in the panic mode. While in panic they tend to move faster, push, and exhibit agitated behavior. All these behaviors depend on the agent personality and levels of panic. As the agents start running, they may provoke panic in other agents whose behavior will be modified in turn” [0126]; “When an agent encounters a bottleneck in a high density crowd, applying a basic forces model leads to an unnatural behavior where agents appear to vibrate continuously.” [0118]), indicating that the agent is losing a connection between a destination and a position thereof (“When the majority of pushing forces affecting one individual are approximately in the same direction, the agent will receive a sum of forces with magnitude high enough to make it lose equilibrium. At this moment the person falls .
displaying a simulation by the process (“FIG. 16 illustrates system 200 for displaying behavior of a high density autonomous crowd in an environment on a display” [0140]; “500 conveniently starts with stage 510 of simulating a behavior of a plurality of the autonomous agents of the high density autonomous crowd in a representation of the dynamic environment; wherein the simulating is responsive to at least one characteristic of a each autonomous agent of a plurality of autonomous agents of the high density autonomous crowd; wherein the at least one characteristic is selected from a group consisting of a physiological characteristic and a behavior characteristic. Stage 510 is followed by stage 520 of displaying the plurality of autonomous agents in the dynamic environment” [0181-0182])…
Although Badler discloses guide information and perception information, it does not appear to explicitly disclose storage difficulty, remaining time, and deleting guide information when the remaining time is reduced to a threshold. However, Manning teaches wherein a storage difficulty is defined for the guide information (Manning: Magellan’s Memory parameter, M; See Pg.5), indicates a degree of simplicity of the guide information (“As can be seen in the panel, participants performed best in environments that had earned an “easy” ranking from MAGELLAN (that is, difficulty t-tests revealed that participants performed reliably better in environments with difficulty level = 1 than in environments with ranks of 2, 3, or 4” [Pg. 13]; See Fig.9A-B; Agents performed best at difficulty level 1 where the environment had earned an easy ranking), and represent for the agent a degree of difficulty in forgetting the guide information perceived by the agent (Manning: “MAGELLAN’s memory parameter, M, is intended to account for forgetting over time. This parameter governs the number of modeled steps after which a newly acquired memory has degraded to the point where it is no longer viable” [Pg.5]; “The model also predicts the ease (or difficulty) with which different environments are learned and, within a given environment, which landmarks will be easy (or difficult) to localize from memory” [Pg.1]); adding remaining time and the guide information to the perception information (Manning: “a vision module that processes visual information acquired during navigation, a cognitive map module that stores spatial information about the environment, and a route generation module that uses the information stored in the cognitive map to navigate towards the current target (Fig. 1). The model’s behavior can be tuned by adjusting two scalar parameters, V and M. Each is an aggregate that lumps together multiple components into a single parameter. The vision parameter, V, controls the efficacy of the model’s vision module by defining the proportion of the computer screen that a structure2 must occupy in order to be seen by the model and entered into memory. The memory parameter, M, controls the efficacy of the cognitive map module by defining the time that spatial information stored in the cognitive map remains viable.” [Pg.3]; Manning discloses Vision Parameter V and Memory Parameter M), the remaining time being determined based on the storage difficulty being defined for the perceived guide information (Manning: “The memory parameter, M, controls the efficacy of the cognitive map module by defining the time that spatial information stored in the cognitive map remains viable. Using just these two free parameters (holding the efficacy of the route generation module fixed), MAGELLAN successfully captures a wide variety of navigation behaviors ranging from efficient directed search to random walks. The interactions between MAGELLAN’s three modules provide an account of how a navigator acquires spatial information, learns the spatial layout of a new environment, and navigates to known and unknown targets in the environment.” [Pg.3]; “MAGELLAN’s memory parameter, M, is intended to account for forgetting over time. This parameter governs the number of modeled steps after which a newly acquired memory has degraded to the point where it is no longer viable.” [Pg.5]; Examiner notes that the Memory parameter, M, defines the time that spatial information stored in the map remains viable and accounts for forgetting over time); by decreasing the remaining time based on at least any one of a progress of a behavior of the agent and an attribute of the agent (Manning: “The memory parameter, M, controls the efficacy of the cognitive map module by defining the time that spatial information stored in the cognitive map remains viable” [Pg.3]; “memory parameter, M, is intended to account for forgetting over time. This parameter governs the number of modeled steps after which a newly acquired memory has degraded to the point where it is no longer viable” [Pg.5]; The agent progresses in the model at each modeling step in which time would pass. The parameter M defines the time that the information remains viable. The time would decrease as the simulation progress forward), the added guide information being deleted from the perception information when the remaining time is reduced to a threshold value (Manning: “MAGELLAN’s memory parameter, M, is intended to account for forgetting over time. This parameter governs the number of modeled steps after which a newly acquired memory has degraded to the point where it is no longer viable… When M = 0, new information is not at all retained in spatial memory” [Pg.5]; Examiner notes that the parameter M accounts for forgetting information over time and governs how the memory degrades over time until it is no longer viable which is a threshold value). 
Badler and Manning are analogous art because they are from the same field of endeavor of Wayfinding modeling/simulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Badler with the storage difficulty and remaining time of Manning. One of ordinary skill in the art would have been motivated to make this modification “to model the dynamic process by which people learn to navigate in an unfamiliar environment, from acquiring information about the environment, to storing it (and forgetting information over time), to using the stored information to navigate more efficiently” (Manning, [Pg.2]).
Although the combination of Badler and Manning discloses guide information, they do not appear to explicitly disclose a guide information system plan. However, Lin teaches guide information is set at one or a plurality of according to a guide information system plan wherein the guide information indicates where a place including a facility or an area is located in the virtual space (Lin: “The pedestrian guiding sign (PGS) plays an important role in planning and designing of an airport terminal (AT). Generally, an AT features a complicated interior structure, and therefore ; and displaying a simulation by the process (Fig.1 shows the initialization, Model Choice, and Simulation and evaluation stages; Simulations are shown in Fig. 4 and 16-17) to let a user to examine, on the basis of the behavior and the remaining time of the agent (See Fig.1 which shows pedestrian diverse behavior models; “the simulation step is 1 second, and the total simulation time duration is 4 hours” [Pg.7]), the guide information system plan (“Guiding information intensity shows the impact level that guiding signs have on the pedestrian in the specific area. The influence level has a connection with the guiding distance, the guiding information, and the guiding destination. As it is shown in Figure 4, area 𝛿1 refers to the area where guiding signs have effects on optical field. It means that, within the scope of 𝛿1, people could see the guiding sign and probably approach their destination. On the other hand, 𝛿2 shows the guiding effect area. It means that, in this area, people confirm whether the signs could guide” [Pg.5, Sec 5]; “Firstly, according to features of the PGS’ appearances, the boundary judge and feature perception models are built in order to simulate the properties of the pedestrian. Then, a self-organization model is formulated to determine herd behavior features of the pedestrians. Thirdly, the CA model is used to simulate the The result demonstrates that the method in this paper could analyze the influence of the height of PGS on routing decision-making of the pedestrian in AT. A reasonable height for the PGS is recommended for using in the AT according to the numerical simulation result. Meanwhile, the model could describe the influences of PGS’s density on the pedestrian routing decisions.” [Pg.13, Sec 8]; Based on the resulting charts from experiment 1 and 2: “From simulation experiment number 1, it is found that a difference of routing selection comes from the guiding sign heights. Under this condition of experiment number 1, the recommendation to the guiding sign heights is 2.6 m.” [Pg.12, Sec 7.4]; “When the intervals are too large, pedestrians will spend more time looking for signs and also will possibly make a mistake choosing direction due to lack of sign. And furthermore, local space of pedestrians will happen. When the intervals are too small, pedestrians might have problems or additional burdens in identifying signs. From the above, the recommended guiding sign intensity is 3 signs per 50 m.” [Pg.13, Sec 7.4]) by which the agent does not pace or get lost (“This thesis paper separates the abovementioned variations into two parts: guiding signs number optimization and guiding signs height optimization. The simulation experiment is shown in Tables 1 and 2.” [Pg. 10]; “Under this condition of experiment number 1, the recommendation to the guiding sign heights is 2.6 m.” [Pg.12]; “the recommended guiding sign intensity is 3 signs per 50 m.” [Pg.13]; These recommended values provide an optimized pedestrian guiding sign; Examiner notes that this limitation is merely interpreted as intended use since the claim in merely directed to displaying a simulation. The latter part of the claim is interpreted as intended use).


Regarding claim 3, Badler further teaches wherein the deteriorating includes deteriorating the update perception information on a basis of limitation information that is defined in association with the attribute of the agent ("Both high-level and low-level agent behavior are affected in certain embodiments by psychological and physiological attributes. The high-level is affected in another embodiment by changes in psychological state (e.g. panic or impatience), thus altering the decision-making process in certain embodiments. In one embodiment, agent memory and orientation abilities are also affected by psychological states" [0093]; "HiDAC uses psychological attributes (panic, impatience) and geometrical rules (distance, areas of influence, relative angles) to eliminate unrealistic artifacts and to allow new behaviors that are capable of being simulated and displayed using the systems and methods described herein. In one embodiment, these new behaviors comprise preventing agents from appearing to vibrate in one embodiment, or creating . 

Regarding claim 5, Badler further teaches wherein the deteriorating includes deteriorating the perception information according to a progress of time from the updating the perception information according to the guide information ("As they navigate the environment, agents also update their perceived density of the crowd ahead which will be necessary to their decision-making process." [0104]; "When a change occurs in the environment (e.g., a door is blocked by fire) agents perceive and react to it. For an access change, the High-Level module needs to make a new way finding decision. The agent detects this change in real time and sets its destination to the new attractor set by the High-Level. FIG. 13 shows an embodiment where dynamic way finding is forced by opening and closing doors, and agents must search for alternative paths" [0128]; A fire blocking a door causes agent to search for alternative path, which is a change to the perception information. These events are performed in a simulations with time steps. Thus, time is always accounted for in the simulation. The .

Regarding claim 6, Manning further teaches wherein the storage difficulty is set according to category information that is defined in each of the guide information that is set at the one or the plurality of places (“Participants learned to navigate virtual towns each laid out on a 6 × 6 orthogonal grid of streets. A single uniquely textured structure was centered on each block. These structures comprised two categories: thirty-one multistory office buildings and five one-story stores” [Pg.6]; “we systematically altered MAGELLAN’s vision parameter, V, and its memory parameter, M. Variations in the V parameter govern which structures in the environment are added to the model’s spatial memory; variations in M control how long landmarks in that spatial memory remain viable” [Pg.4]; See also Fig.8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Badler with the storage difficulty and remaining time of Manning. One of ordinary skill in the art would have been motivated to make this modification “to model the dynamic process by which people learn to navigate in an 

Claims 7, 9 and 11-12 recites method claims corresponding with CRM claims 1, 3 and 5-6, and have similar subject matter. Therefore, claims 7, 9 and 11-12 are rejected similarly as claims 1, 3 and 5-6.

Claims 13, 15, and 17-18 recites apparatus claims corresponding with CRM claims 1, 3 and 5-6, and have similar subject matter. Therefore, claims 13, 15, and 17-18 are rejected similarly as claims 1, 3 and 5-6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/
Examiner, Art Unit 2127

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127